Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0021115 (hereinafter referred as “Ellegaard”), in view of WO 2010/133774A1 (hereinafter referred as “Malugani”, refer English language machine translation for claim mapping).
Regarding claim 16, Ellegaard teaches a portable water filtration system comprising a pump configured to control flow of water through the portable water filtration system; and a polishing module (fig. 5a/5b) having a housing, said polishing module having an interior volume with a plurality of filters (RO modules) disposed within the interior volume, said polishing module having a polishing module inlet inlet and a polishing module outlet (Refer fig. 2 indicating how the polishing module is connected within the filtration system); said plurality of filters being fluidly coupled to said inlet (see fig. 2), said outlet operable to direct water to a container (tube 5) for capture thereof; and wherein the system is operable in a filtration mode (fig. 2; [0048-0051]).
Ellegaard discloses that the membrane filters (R/O filters) arranged in sequence to guarantee a superior purification of the water whereas the sequences of R/O filters arranged in parallel ensures a high output [0006].
Ellegaard does not teach that the system is operable in a flush mode and in flush mode, the pump is operable to direct flow path of water from outlet to inlet.
Malugani teaches a water filtration system comprising a plurality of filter units arranged in parallel (refer fig. 1), and a reversible outlet pump (40) to be able to bring purified water to outlet of the membranes to backwash the membranes (page 5, 3rd paragraph; page 7, last paragraph). Malugani discloses that clogging of membranes due to a layer of particles that is deposited on surface of the membranes is a known problem and can be solved by periodic backwashing (Page 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the of the invention to modify the system of Ellegaard to include a flush mode, wherein in flush mode the pump is operable in reverse direction to enable backwashing of the membranes to clean the membranes as taught by Malugani.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ellegaard, in view of Malugani as applied to claim 16 above, and further in view of US 2015/0376033 (hereinafter referred as "Tao").
Regarding claim 17, modified Ellegaard teaches limitations of claim 17 as set forth above. Modified Ellegaard does not teach that the four filters disposed in the polishing module have filtration material configured to filter material within a range of 0.0002 to 0.0009 microns.
Selection of pore size for the reverse osmosis filters in the polishing module would have been an obvious matter of design choice to one of ordinary skill in the art to achieve desired filtration of contaminants. Selecting a filtration material configured to filter material between 0.0002 to 0.0009 micron would have been obvious to one of ordinary skill in the art because RO membrane modules removing particles larger than 0.1 nm is known in the art (see Tao, para [0026]). Tao teaches that the water filtration system comprises reverse osmosis filtration modules removing particles larger than 0.1 nm [0026]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of modified Ellegaard with teachings of Tao to provide the four RO filter elements having filtration material configured to filter material between 0.0002 to 0.0009 microns to enable removal of contaminants having a size of 0.0002 to 0.0009 microns. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Response to Arguments
Applicant’s arguments with respect to claim(s) 16-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US7122121 teaches use of reversible pump for backwashing of membrane modules.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANAV N PATEL/Primary Examiner, Art Unit 1777